UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2012 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended November 30, 2012 Tax Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-12 11-30-12 11-30-12 Class A 7.57 5.00 4.80 0.69 7.57 27.63 59.79 1.88 1.79 2.89 Class B 6.83 4.84 4.66 0.06 6.83 26.69 57.64 1.24 1.14 1.91 Class C 10.73 5.15 4.49 3.96 10.73 28.57 55.16 1.24 1.14 1.91 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-13 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.85 1.60 1.60 Gross (%) 0.95 1.70 1.70 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Tax-Free Bond Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 3 11-30-02 $15,764 $15,764 $17,005 Class C 3 11-30-02 15,516 15,516 17,005 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Footnotes related to performance pages 1 Unsubsidized yields reflect what the yield would have been without the effect of reimbursements andwaivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 35%. Share classes will differ due to varying expenses. 3 No contingent deferred sales charge is applicable. Semiannual report | Tax-Free Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2012 with the same investment held until November 30, 2012. Account value Ending value Expenses paid during on 6-1-12 on11-30-12 period ended 11-30-12 1 Class A $1,000.00 $1,054.50 $4.38 Class B 1,000.00 1,050.60 8.17 Class C 1,000.00 1,049.60 8.17 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Tax-Free Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2012, with the same investment held until November 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-12 on11-30-12 period ended 11-30-12 1 Class A $1,000.00 $1,020.80 $4.31 Class B 1,000.00 1,017.10 8.04 Class C 1,000.00 1,017.10 8.04 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.84%, 1.59% and 1.59% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Tax-Free Bond Fund 9 Portfolio summary Top 10 Holdings (21.7% of Net Assets on 11-30-12) Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-1-19 5.3% Massachusetts Water Resources Authority, 5.000%, 8-1-40 2.2% Commonwealth of Massachusetts, 5.500%,12-1-24 2.1% San Joaquin Hills Transportation Corridor Agency, 5.650%, 1-15-17 1.9% New York Liberty Development Corp., 5.000%, 12-15-41 1.9% New York City Municipal Water Finance Authority, 5.000%, 6-15-39 1.8% South Carolina State Public Service Authority, 5.000%, 1-1-40 1.7% Madera County Certificates of Participation, 6.500%, 3-15-15 1.7% New York State Dormitory Authority, 5.000%, 7-1-35 1.6% JEA Electric System Revenue, 5.000%, 10-1-38 1.5% Sector Composition General Obligation Bonds 5.8% Water & Sewer 5.4% Revenue Bonds Tobacco 5.3% Transportation 19.9% Health Care 5.0% Utilities 19.3% Pollution 2.8% Education 6.6% Facilities 2.0% Development 6.5% Other Revenue 12.8% Airport 6.4% Short-Term Investments & Other 2.2% Quality Composition AAA 11.6% AA 34.7% A 33.3% BBB 10.0% B 3.9% Not Rated 4.3% Short-Term Investments & Other 2.2% 1 As a percentage of net assets on 11-30-12. 2 Cash and cash equivalents not included. 3 The major risk factors inthis Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, anincrease inthe Fund’s average maturity will make itmore sensitive tointerest-rate risk. Investments inhigher-yielding, lower-rated securities involve additional risks asthese securities include ahigher risk ofdefault and loss ofprincipal. Municipal bond prices can decline due tofiscal mismanagement ortax shortfalls, orif related projects become unprofitable. Investments focused on one sector may fluctuate more widely than investments across multipile sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-12 and do not reflect subsequent downgrades or upgrades, if any. 10 Tax-Free Bond Fund | Semiannual report Fund’s investments As of 11-30-12 (unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 97.8% (Cost $448,461,100) Alabama 0.4% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06-01-34 $2,000,000 2,324,420 Arizona 0.5% Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 1,000,000 1,218,370 Phoenix Civic Improvement Corp. Civic Plaza, Series B (Zero Coupon steps up to 5.500% on 7-1-13) (D) Zero 07-01-28 1,000,000 1,258,860 California 17.8% California Statewide Communities Development Authority Kaiser Permanente, Series A 5.000 04-01-42 2,000,000 2,323,520 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-25 5,000,000 2,436,950 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-19 30,000,000 28,250,100 Golden State Tobacco Securitization Corp., Series A–1 4.500 06-01-27 2,500,000 2,299,350 Los Angeles Department of Water & Power 5.000 07-01-43 2,500,000 2,950,325 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 2,500,000 3,692,325 Madera County Certificates of Participation Valley Children’s Hospital (D) 6.500 03-15-15 8,405,000 8,878,202 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08-01-17 6,160,000 6,486,480 San Bernardino County Medical Center Financing Project 5.500 08-01-22 2,500,000 2,973,925 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 25,000 25,026 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-14 5,000,000 4,978,900 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-17 4,900,000 4,769,856 See notes to financial statements Semiannual report | Tax-Free Bond Fund 11 Maturity Rate (%) date Par value Value California (continued) San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-20 $2,000,000 $1,837,440 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01-15-17 10,000,000 10,025,900 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07-01-19 2,000,000 2,392,380 State of California 5.000 09-01-42 4,075,000 4,763,265 State of California 5.250 04-01-35 5,500,000 6,615,125 Colorado 4.2% Colorado Springs Utilities Revenue Series A 5.000 11-15-33 2,000,000 2,416,900 Colorado Springs Utilities Revenue Series C 5.250 11-15-42 2,825,000 3,326,099 Denver, Colorado City & County Airport Revenue Series A 5.250 11-15-36 5,250,000 6,029,415 Denver, Colorado City & County Airport Revenue Series B 5.000 11-15-37 3,230,000 3,773,415 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 3,500,000 4,705,680 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,385,060 Connecticut 0.6% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07-01-42 3,000,000 3,460,920 District of Columbia 2.8% District of Columbia Tobacco Settlement Financing Corp. 6.500 05-15-33 5,000,000 5,975,300 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-33 6,565,000 2,540,130 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-35 6,470,000 2,245,608 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-36 7,250,000 2,380,320 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D) Zero 10-01-41 1,750,000 1,808,555 Florida 4.6% Bonnet Creek Resort Community Development District 7.250 05-01-18 1,000,000 1,003,530 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,500,000 1,504,500 Broward, Florida County Airport Revenue 5.000 10-01-37 5,000,000 5,790,700 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 907,410 Hernando County, Criminal Justice (D) 7.650 07-01-16 500,000 602,630 JEA Electric System Revenue Series Three — D-2 5.000 10-01-38 7,000,000 8,009,610 12 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Florida (continued) Orange County School Board School Improvements, Series A (D)(Z) Zero 08-01-13 $5,000,000 $4,980,050 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10-01-17 1,670,000 1,950,026 Georgia 2.0% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 1,000,000 1,095,320 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01-01-17 145,000 159,896 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01-01-20 150,000 168,797 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01-01-17 60,000 64,031 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01-01-19 885,000 1,018,812 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01-01-19 4,645,000 5,463,170 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01-01-24 2,000,000 2,976,280 Illinois 3.8% Chicago Board of Education, Series A (D) 5.500 12-01-30 3,650,000 4,851,653 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 3,000,000 3,126,300 City of Chicago IL, Series A 5.750 01-01-39 3,200,000 3,860,768 Illinois Development Finance Authority Edison Project (D) 5.850 01-15-14 3,000,000 3,144,150 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 1,500,000 1,954,110 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01-01-22 2,440,000 1,764,388 Round Lake Lakewood Grove Special Service Area No: 1 Prerefunded to 3-1-13 6.700 03-01-33 956,000 989,135 Will County Community Unit School District No: 365 (D)(Z) Zero 11-01-21 1,130,000 969,325 Indiana 0.7% Indiana Finance Authority Duke Energy, Series B 6.000 08-01-39 3,000,000 3,558,150 Kentucky 1.2% Kentucky Economic Development Finance Authority Louisville Arena, Series A–1 (D) 6.000 12-01-33 1,000,000 1,131,630 Kentucky Economic Development Finance Authority Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10-01-21 1,770,000 1,872,695 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10-01-21 3,230,000 3,364,917 See notes to financial statements Semiannual report | Tax-Free Bond Fund 13 Maturity Rate (%) date Par value Value Louisiana 1.3% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 $2,500,000 2,832,775 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A–1 6.500 11-01-35 1,500,000 1,770,180 Parish of St. Charles LA (P) 4.000 12-01-40 2,000,000 2,220,180 Massachusetts 8.4% Commonwealth of Massachusetts Series C (D) 5.500 12-01-24 8,000,000 11,172,800 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A–2 (Z) Zero 07-01-26 8,595,000 5,024,207 Massachusetts Development Finance Agency Harvard University Series B 5.000 10-15-40 2,775,000 3,342,848 Massachusetts Health & Educational Facilities Authority Civic Investments, Prerefunded to 12-15-12, Series B 9.200 12-15-31 3,500,000 3,582,985 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01-01-37 5,000,000 5,692,100 Massachusetts Water Pollution Abatement, Series A 6.375 02-01-15 50,000 50,255 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08-01-40 9,975,000 11,959,327 Metropolitan Boston Transit Parking Corp. 5.250 07-01-36 3,475,000 4,062,866 Michigan 0.7% Detroit Water Supply System Water Revenue, Series B (D) 7.000 07-01-36 1,000,000 1,231,360 Wayne County Airport Authority Detroit Metropolitan Airport, Series A 5.000 12-01-37 2,450,000 2,791,187 Nebraska 3.1% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12-01-20 4,970,000 5,517,943 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02-01-17 1,200,000 1,336,740 Omaha Public Power District Electric, Power & Light Revenues, Series A 5.000 02-01-42 4,100,000 4,886,995 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02-01-36 4,000,000 4,734,640 New Jersey 3.8% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01-01-35 4,250,000 4,882,400 New Jersey Transportation Trust Fund Authority Series B 5.000 06-15-42 2,500,000 2,874,250 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06-01-43 4,000,000 4,121,080 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.750 06-01-39 5,000,000 5,163,900 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 3,295,000 3,267,783 14 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value New York 18.6% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07-15-40 $1,000,000 1,172,730 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 3,500,000 4,251,520 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 2,000,000 2,576,780 Metropolitan Transportation Authority 5.000 11-15-42 4,525,000 5,282,078 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-24 1,500,000 1,618,440 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06-15-40 3,000,000 3,577,380 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 8,000,000 9,388,000 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 3,725,000 4,365,104 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01-15-39 3,000,000 3,441,870 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01-15-34 3,000,000 3,505,470 New York Liberty Development Corp. 1 World Trade Center Project 5.000 12-15-41 8,500,000 9,947,465 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-31 5,000,000 5,909,600 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10-01-35 4,495,000 5,594,522 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02-15-39 2,500,000 2,971,725 New York State Dormitory Authority State University Dormitory, Series A 5.000 07-01-35 7,250,000 8,575,010 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05-15-19 1,000,000 1,200,460 New York State Thruway Authority General Revenue, Series I 5.000 01-01-42 4,050,000 4,756,806 Port Authority of New York & New Jersey 144th Construction Project 5.000 10-01-29 3,500,000 4,003,860 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 7,820,000 7,820,391 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 2,000,000 2,386,400 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11-15-33 4,025,000 4,610,557 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07-15-39 2,000,000 2,574,360 Ohio 0.9% Ohio Higher Educational Facility Commission 5.000 01-01-38 4,000,000 4,614,840 Oklahoma 1.3% Grand River Dam Authority, Series A 5.250 06-01-40 4,000,000 4,769,400 Tulsa Airport Improvement Trust Series A AMT (P) 7.750 06-01-35 2,000,000 2,210,500 See notes to financial statements Semiannual report | Tax-Free Bond Fund 15 Maturity Rate (%) date Par value Value Oregon 1.0% Clackamas County School District No. 12, Series B (D) 5.000 06-15-28 $3,630,000 4,174,972 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,100,000 1,110,835 Pennsylvania 1.7% Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07-01-23 1,000,000 1,036,680 Philadelphia Authority for Industrial Development Commercial Development AMT 7.750 12-01-17 3,250,000 3,255,330 Philadelphia School District, Series E 6.000 09-01-38 4,000,000 4,752,720 Puerto Rico 4.1% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07-01-41 5,000,000 5,359,900 Commonwealth of Puerto Rico Public Improvement, Series B 5.500 07-01-39 3,000,000 3,143,250 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07-01-40 2,500,000 2,585,175 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07-01-36 3,000,000 3,615,960 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 4,000,000 4,224,600 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08-01-41 3,000,000 3,222,840 Rhode Island 0.1% Town of Tiverton Mount Hope Bay Village, Series A 6.875 05-01-22 795,000 806,543 South Carolina 3.7% Richland County International Paper Company AMT 6.100 04-01-23 3,325,000 3,408,158 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01-01-38 6,000,000 7,140,780 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01-01-40 8,000,000 9,285,600 South Dakota 1.0% Educational Enhancement Funding Corp., Series B 6.500 06-01-32 5,000,000 5,149,400 Texas 7.8% City of San Antonio Electric & Gas, Series A 5.000 02-01-34 4,330,000 5,197,126 Dallas Waterworks & Sewer System Revenue 5.000 10-01-35 5,000,000 5,899,950 Dallas Waterworks & Sewer System Revenue 5.000 10-01-36 5,000,000 5,985,350 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D)(Z) Zero 09-15-16 570,000 540,206 Lower Colorado River Authority 5.625 05-15-39 3,810,000 4,510,964 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05-15-40 5,000,000 5,692,450 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05-15-39 190,000 245,144 16 Tax-Free Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Texas (continued) Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05-15-41 $2,500,000 $2,885,175 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 3,250,000 3,768,993 Texas Municipal Power Agency Revenue 5.000 09-01-40 6,000,000 6,859,980 Utah 0.1% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05-15-15 355,000 385,470 Washington 0.3% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07-01-16 1,500,000 1,841,910 Wyoming 0.7% Campbell County Solid Waste Facilities Revenue Basin Electric Power Company, Series A 5.750 07-15-39 3,000,000 3,511,860 Other 0.6% Centerline Equity Issuer Trust, Series A-4-1 (S) 5.750 05-15-15 3,000,000 3,279,030 Par value Value Short-Term Investments 1.0% (Cost $5,554,000) Repurchase Agreement 1.0% Repurchase Agreement with State Street Corp. dated 11-30-12 at 0.010% to be repurchased at $5,554,005 on 12-3-12, collateralized by $5,670,000 U.S. Treasury Bill, 0.010% due 12-31-12 (valued at $5,667,165, including interest) $5,554,000 5,554,000 Total investments (Cost $454,015,100) † 98.8% Other assets and liabilities, net 1.2% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | Tax-Free Bond Fund 17 Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a% of total investments Ambac Financial Group, Inc. 3.7% Assured Guaranty Corp. 1.9% Assured Guaranty Municipal Corp. 1.2% CIFG Holdings, Ltd. 0.5% Commonwealth Gtd. 0.7% Financial Guaranty Insurance Company 1.1% National Public Finance Guarantee Insurance Company 6.6% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero Coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 11-30-12, the aggregate cost of investment securities for federal income tax purposes was $450,778,732. Net unrealized appreciation aggregated $79,125,792, of which $79,218,382 related to appreciated investment securities and $92,590 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 11-30-12: General Obligation Bonds 5.8% Revenue Bonds Transportation 19.9% Utilities 19.3% Education 6.6% Development 6.5% Airport 6.4% Water & Sewer 5.4% Tobacco 5.3% Health Care 5.0% Pollution 2.8% Facilities 2.0% Other Revenue 12.8% Short-Term Investments & Other 2.2% 18 Tax-Free Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $454,015,100) $529,904,524 Cash 18 Receivable for investmentssold 116,543 Receivable for fund sharessold 788,517 Interestreceivable 6,801,395 Receivable fromaffiliates 7,285 Other receivables and prepaidexpenses 91,302 Totalassets Liabilities Payable for fund sharesrepurchased 820,542 Distributionspayable 273,695 Payable toaffiliates Accounting and legal servicesfees 19,578 Transfer agentfees 25,880 Distribution and servicefees 41,799 Trustees’fees 47,758 Other liabilities and accruedexpenses 80,773 Totalliabilities Netassets Paid-incapital $472,366,208 Undistributed net investmentincome 781,377 Accumulated net realized gain (loss) oninvestments (12,637,450) Net unrealized appreciation (depreciation) oninvestments 75,889,424 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($475,432,576 ÷ 44,369,038shares) $10.72 Class B ($8,350,940 ÷ 779,300shares) 1 $10.72 Class C ($52,616,043 ÷ 4,910,864shares) 1 $10.71 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $11.23 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Tax-Free Bond Fund 19 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $12,372,920 Expenses Investment managementfees 1,401,014 Distribution and servicefees 844,245 Accounting and legal servicesfees 56,136 Transfer agentfees 149,969 Trustees’fees 16,378 State registrationfees 35,152 Printing andpostage 16,044 Professionalfees 35,813 Custodianfees 40,826 Registration and filingfees 9,677 Other 12,354 Totalexpenses Less expensereductions (255,164) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized loss oninvestments (716,937) Change in net unrealized appreciation (depreciation) ofinvestments 17,619,445 Net realized and unrealizedgain Increase in net assets fromoperations 20 Tax-Free Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 11-30-12 ended (Unaudited) 5-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $10,010,476 $19,935,385 Net realized gain(loss) (716,937) 38,239 Change in net unrealized appreciation(depreciation) 17,619,445 31,204,086 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (9,068,568) (18,364,618) ClassB (125,484) (242,681) ClassC (762,295) (1,424,989) Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofperiod 493,603,106 453,336,052 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | Tax-Free Bond Fund 21 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.21 0.43 0.44 0.45 0.35 0.45 0.45 Net realized and unrealized gain (loss)oninvestments 0.35 0.67 (0.27) 0.44 (0.30) (0.13) (0.29) Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.43) (0.44) (0.45) (0.34) (0.45) (0.45) Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $475 $442 $411 $440 $411 $417 $434 Ratios (as a percentage of average net assets): Expenses beforereductions 0.94 7 0.95 0.96 0.98 1.02 0.96 0.95 Expenses net of feewaivers 0.84 7 0.86 0.96 0.98 1.02 1.02 1.03 Net investmentincome 4.00 7 4.30 4.54 4.64 5.05 7 4.53 4.45 Portfolio turnover (%) 5 25 20 28 36 36 40 1 Six months ended 11-30-12.Unaudited 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 22 Tax-Free Bond Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.17 0.36 0.37 0.38 0.29 0.38 0.38 Net realized and unrealized gain (loss)oninvestments 0.35 0.67 (0.27) 0.44 (0.29) (0.14) (0.30) Total from investmentoperations — Lessdistributions From net investmentincome (0.17) (0.36) (0.37) (0.38) (0.29) (0.37) (0.37) Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $8 $7 $7 $10 $11 $13 $16 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 7 1.70 1.71 1.74 1.77 1.71 1.70 Expenses net of feewaivers 1.59 7 1.61 1.71 1.73 1.77 1.77 1.78 Net investmentincome 3.25 7 3.54 3.78 3.89 4.29 7 3.77 3.69 Portfolio turnover (%) 5 25 20 28 36 36 40 1 Six months ended 11-30-12.Unaudited 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. CLASS C SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.17 0.36 0.37 0.38 0.29 0.38 0.37 Net realized and unrealized gain (loss)oninvestments 0.34 0.67 (0.27) 0.44 (0.29) (0.14) (0.29) Total from investmentoperations — Lessdistributions From net investmentincome (0.17) (0.36) (0.37) (0.38) (0.29) (0.37) (0.37) Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $53 $45 $36 $38 $27 $13 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 7 1.70 1.71 1.73 1.77 1.71 1.70 Expenses net of feewaivers 1.59 7 1.61 1.71 1.73 1.77 1.77 1.78 Net investmentincome 3.25 7 3.54 3.78 3.88 4.31 7 3.78 3.70 Portfolio turnover (%) 5 25 20 28 36 36 40 1 Six months ended 11-30-12.Unaudited 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. See notes to financial statements Semiannual report | Tax-Free Bond Fund 23 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Tax-Free Bond Fund (the Fund) is a series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek as high a level of interest income exempt from federal income tax as is consistent with preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the Fund uses the following valuation techniques: Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where reliable market quotations are not available, are valued at fair value as determined in good faith by the Fund’s Pricing Committee following procedures established by the Board of Trustees, which include price verification procedures. The frequency with which these fair valuation procedures are used cannot be predicted. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. 24 Tax-Free Bond Fund | Semiannual report As of November 30, 2012, all investments are categorized as Level 2 under the hierarchy described above. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any Fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $100 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended November 30, 2012 were $1,013. For the six months ended November 30, 2012, the Fund had no borrowings under the line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Semiannual report | Tax-Free Bond Fund 25 Under the Regulated Investment Company Modernization Act of 2010, the Fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, the Fund has a capital loss carryforward of $12,095,118 available to offset future net realized capital gains as of May 31, 2012. The following table details the capital loss carryforward available as of May 31, 2012: CAPITAL LOSS CARRYFORWARD EXPIRING AT MAY 31 NO EXPIRATION DATE 2015 2016 2017 2018 2019 SHORT-TERM LONG-TERM $257,214 $209,653 $5,383,181 $3,499,079 $490,608 $1,888,845 $366,538 As of May 31, 2012, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are typically distributed annually. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to expiration of capital loss carryforwards, accretion on debt securities, distributions payable and straddle loss deferrals. New accounting pronouncement. In December 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-11 (ASU 2011-11), Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. ASU 2011-11 may result in additional disclosure relating to the presentation of derivatives and certain other financial instruments. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust including the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. 26 Tax-Free Bond Fund | Semiannual report Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The Fund has an investment management agreement with the Adviser under which the Fund pays a daily management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.550% of the first $500,000,000 of the Fund’s average daily net assets, (b) 0.500% of the next $500,000,000, (c) 0.450% of the next $2,000,000,000 and (d) 0.425% of the Fund’s average daily net assets in excess of $3,000,000,000. The Adviser has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Adviser. The Fund is not responsible for payment of the subadvisory fees. The investment management fees incurred for the six months ended November 30, 2012 were equivalent to a net annual effective rate of 0.55% of the Fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended November 30, 2012 amounted to an annual rate of 0.02% of the Fund’s average daily net assets. Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B and Class C pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. The Fund pays the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares. CLASS 12b–1 FEE Class A 0.25% Class B 1.00% Class C 1.00% The Distributor has contractually agreed to waive 0.10% of the distribution and service fees for Class A, Class B and Class C shares. The current waiver agreement expires on September 30, 2013, unless renewed by mutual agreement of the Fund and the Distributor based upon a determination that this is appropriate under the circumstances at that time. Accordingly, these expense reductions amounted to $227,652, $3,892 and $23,620 for Class A, Class B and Class C shares, respectively, for the six months ended November 30, 2012. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $495,937 for the six months ended November 30, 2012. Of this amount, $10,656 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $417,472 was paid as sales commissions to broker-dealers and $67,809 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Adviser. Semiannual report | Tax-Free Bond Fund 27 Class B and Class C shares are subject to contingent deferred sales charges (CDSCs). Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC on the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended November 30, 2012, CDSCs received by the Distributor amounted to $6,153 and $6,847 for Class B and Class C shares, respectively. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended November 30, 2012 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $569,130 $133,804 Class B 38,914 2,287 Class C 236,201 13,878 Total Trustee expenses. The Fund compensates each Trustee who is not an employee of the Adviser or its affiliates. Under the John Hancock Group of Funds Deferred Compensation Plan (the Plan) which was terminated in November 2012, these Trustees could have elected, for tax purposes, to defer receipt of this compensation. Any deferred amounts were invested in various John Hancock funds. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Plan assets will be liquidated in accordance with the Plan documents. 28 Tax-Free Bond Fund | Semiannual report Note 5 — Fund share transactions Transactions in Fund shares for the six months ended November 30, 2012 and for the year ended May 31, 2012 were as follows: Six months ended 11-30-12 Year ended 5-31-12 Shares Amount Shares Amount Class A shares Sold 3,724,809 $38,978,274 4,266,555 $42,972,100 Distributions reinvested 725,330 7,616,331 1,464,494 14,742,790 Repurchased (2,655,822) (27,753,786) (5,455,980) (54,780,568) Net increase Class B shares Sold 149,970 $1,569,723 202,441 $2,038,452 Distributions reinvested 10,026 105,326 18,637 187,760 Repurchased (90,629) (948,675) (203,103) (2,028,780) Net increase Class C shares Sold 905,216 $9,497,494 1,192,471 $12,037,332 Distributions reinvested 56,947 598,041 103,939 1,046,656 Repurchased (365,548) (3,822,912) (703,984) (7,094,110) Net increase Net increase Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, aggregated $46,829,230 and $24,089,316, respectively, for the six months ended November 30, 2012. Semiannual report | Tax-Free Bond Fund 29 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement The Board of Trustees (the Board, the members of which are referred to as Trustees) of John Hancock Tax-Free Bond Fund (the Fund), a series of John Hancock Municipal Securities Trust (the Trust), met in-person on May 6–8 and June 3–5, 2012 to consider the approval of the Fund’s investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser), the Fund’s investment adviser. The Board also considered the approval of the investment subadvisory agreement (the Subadvisory Agreement) among the Adviser, Manulife Asset Management (US) LLC (the Subadviser) and the Trust on behalf of the Fund. The Advisory Agreement and the Subadvisory Agreement are referred to as the Agreements. Activities and composition of the Board On June 3–5, 2012, the Board consisted of nine individuals, seven of whom were Independent Trustees. Independent Trustees are generally those individuals who are not employed by or have any significant business or professional relationship with the Adviser or the Subadviser. The Trustees are responsible for the oversight of operations of the Fund and perform various duties required of directors of investment companies by the Investment Company Act of 1940, as amended (the 1940 Act). The Independent Trustees have independent legal counsel to assist them in connection with their duties. The Board has appointed an Independent Trustee as Chairman. On June 3–5, 2012, the Board had four standing committees that were composed entirely of Independent Trustees: the Audit Committee; the Compliance Committee; the Nominating, Governance and Administration Committee; and the Contracts & Operations Committee. Additionally, on June 3–5, 2012, Investment Performance Committee A was a standing committee of the Board composed of Independent Trustees and one Trustee who is affiliated with the Adviser. Investment Performance Committee A was responsible for overseeing and monitoring matters relating to the investment performance of the Fund. The Board also designated an Independent Trustee as Vice Chairman to serve in the absence of the Chairman. The Board also designates working groups or ad hoc committees as it deems appropriate. The approval process Under the 1940 Act, the Board is required to consider the continuation of the Agreements each year. Throughout the year, the Board, acting directly and through its committees, regularly reviews and assesses the quality of the services that the Fund receives under these Agreements. The Board reviews reports of the Adviser at least quarterly, which include Fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. The Board considers at each of its meetings factors that are relevant to its annual consideration of the renewal of the Agreements, including the services and support provided by the Adviser and Subadviser to the Fund and its shareholders. Prior to the May 6–8, 2012 meeting, the Board requested and received materials specifically relating to the Agreements. The materials provided in connection with the May meeting included information compiled and prepared by Lipper, a Thomson Reuters company (Lipper), on Fund fees and expenses, and the investment performance of the Fund. This Fund information is assembled in a format that permits comparison with similar information from a Category and a subset of the Category referred to as the Expense Group each as determined by Lipper, and with the Fund’s benchmark index. The Category includes all funds that invest similarly to the way the Fund invests. The Expense Group represents funds of similar size, excluding passively managed funds and funds-of-funds. The Fund’s benchmark index is an unmanaged index of securities that is provided as a basis for comparison with the Fund’s performance. Other material provided for the Fund review included (a) information on the profitability of the Agreements to the Adviser and a discussion of any additional benefits to the Adviser or Subadviser or their affiliates that result from being the Adviser or Subadviser to the Fund; (b) a general analysis provided by the Adviser and the Subadviser concerning investment advisory fees charged to other clients, such as 30 Tax-Free Bond Fund | Semiannual report institutional clients and other investment companies, having similar investment mandates, as well as the performance of those other clients and a comparison of the services provided to those other clients and the services provided to the Fund; (c) the impact of economies of scale; (d) a summary of aggregate amounts paid by the Fund to the Adviser; and (e) sales and redemption data regarding the Fund’s shares. At an in-person meeting held on May 6–8, 2012, the Board reviewed materials relevant to its consideration of the Agreements. As a result of the discussions that occurred during the May 6–8, 2012 meeting, the Board asked the Adviser for additional information on certain matters. The Adviser provided the additional information and the Board also considered this information as part of its consideration of the Agreements. At an in-person meeting held on June 3–5, 2012, the Board, including the Independent Trustees, formally considered the continuation of the Advisory Agreement and the Subadvisory Agreement, each for an additional one-year term. The Board considered what it believed were key relevant factors that are described under separate headings presented below. The Board also considered other matters important to the approval process, such as payments made to and by the Adviser or its affiliates relating to the distribution of Fund shares and other services. The Board reviewed services related to the valuation and pricing of Fund portfolio holdings. Other important matters considered by the Board were the direct and indirect benefits to the Adviser, the Subadviser and their affiliates from their relationship with the Fund and advice from independent legal counsel with respect to the review process and materials submitted for the Board’s review. Nature, extent and quality of services The Board reviewed the nature, extent and quality of services provided by the Adviser and the Subadviser, including the investment advisory services and the resulting performance of the Fund. The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. It considered the background and experience of senior management and investment professionals responsible for managing the Fund. The Board considered the investment philosophy, research and investment decision-making processes of the Subadviser responsible for the daily investment activities of the Fund, including, among other things, portfolio trading capabilities, use of technology, commitment to compliance and approach to training and retaining portfolio managers and other research, advisory and management personnel. The Board considered the Subadviser’s history and experience providing investment services to the Fund. The Board considered the Adviser’s investment manager analytical capabilities, market and economic knowledge and execution of its Subadviser oversight responsibilities. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs, record of compliance with applicable laws and regulations, with the Fund’s investment policies and restrictions and with the applicable Code of Ethics, and the responsibilities of the Adviser’s and Subadviser’s compliance departments. In addition to advisory services, the Board considered the quality of the administrative and non-investment advisory services provided to the Fund by the Adviser under a separate agreement. The Board noted that the Adviser and its affiliates provide the Fund with certain administrative, transfer agency, shareholder and other services (in addition to any such services provided to the Fund by third parties) and officers and other personnel as are necessary for the operations of the Fund. The Board reviewed the structure and duties of the Adviser’s administration, accounting, legal and compliance departments and its affiliate’s transfer agency operations and considered the Semiannual report | Tax-Free Bond Fund 31 Adviser’s and its affiliates’ policies and procedures for assuring compliance with applicable laws and regulations. The Board also received information about the nature, extent and quality of services provided by and fee rates charged by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board reviewed a general analysis provided by the Adviser and the Subadviser concerning investment advisory fees charged to other clients having similar investment mandates, the services provided to those other clients as compared to the services provided to the Fund, the performance of those other clients as compared to the performance by the Fund and other factors relating to those other clients. The Board considered the significant differences between the Adviser’s and Subadviser’s services to the Fund and the services they provide to other clients. For other clients that are not mutual funds, the differences in services relate to the greater share purchase and redemption activity in a mutual fund, the generally higher turnover of mutual fund portfolio holdings, the more burdensome regulatory and legal obligations of mutual funds and the higher marketing costs for mutual funds. When compared to all clients including mutual funds, the Adviser has greater oversight and supervisory responsibility for the Fund and undertakes greater entrepreneurial risk as the sponsor of the Fund. Fund performance The Board was provided with reports, independently prepared by Lipper, which included a comprehensive analysis of the Fund’s performance. The Board also examined materials discussing Fund performance and the Fund’s investment objective, strategies and outlook. The Board also reviewed a narrative and statistical analysis of the Lipper data that was prepared by the Adviser, which analyzed various factors that may affect the Lipper rankings. The Board reviewed information regarding the investment performance of the Fund as compared to its Lipper Category as well as its benchmark index (see chart below). The Board was provided with a description of the methodology used by Lipper to select the funds in the Category. The Board also considered updated performance information provided by the Adviser at its May and June 2012 meetings. The Board regularly reviews the performance of the Fund throughout the year and attaches more importance to performance over relatively longer periods of time, typically three to five years. Set forth below is the performance of the Fund over certain time periods ended December 31, 2011 and that of its Category average and benchmark index over the same periods: 1 YEAR 3 YEAR 5 YEAR 10 YEAR Tax-Free Bond Fund Class A Shares 10.22% 8.44% 4.20% 4.69% General Municipal Debt Category Average 10.56% 9.59% 3.69% 4.36% Barclay Muni Bond TR Index 10.70% 8.57% 5.22% 5.38% The Board noted that the Fund’s performance compared favorably to its Category’s average performance over the five- and ten-year periods, but that it underperformed over the one- and three-year periods. The Board also noted that the Fund underperformed its benchmark index’s performance over all periods shown. Expenses and fees The Board, including the Independent Trustees, reviewed the Fund’s contractual advisory fee rate payable by the Fund to the Adviser as compared with the other funds in its Expense Group. The Board also received information about the investment subadvisory fee rate payable by the Adviser to the Subadviser for investment subadvisory services. The Board considered the services provided and the fees charged by the Adviser and the Subadviser to other clients with similar investment mandates, including other registered investment companies, institutional investors and separate accounts. 32 Tax-Free Bond Fund | Semiannual report In addition, the Board considered the cost of the services provided to the Fund by the Adviser. The Board received and considered expense information regarding the Fund’s various components, including advisory fees, distribution fees and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, administration fees and other miscellaneous fees (e.g. , fees for accounting and legal services). The Board considered comparisons of these expenses to the Expense Group median. The Board also considered expense information regarding the Fund’s total operating expense ratio (Gross Expense Ratio) and, if different, the Fund’s total operating expense ratio after taking into account any fee waiver or expense waiver agreement by the Adviser (Net Expense Ratio). The Board considered information comparing the Gross Expense Ratio and Net Expense Ratio of the Fund to that of the Expense Group median. The Board noted that the Fund’s advisory fee ratio was four basis points above the Expense Group median advisory fee ratio. The Board noted the following information about the Fund’s Gross and Net Expense Ratios for Class A shares contained in the Fund’s 2011 financial statements in relation with the Fund’s Expense Group median provided by Lipper in April 2012: FUND — CLASS A SHARES EXPENSE GROUP MEDIAN Advisory Fee Ratio 0.55% 0.51% Gross Expense Ratio 0.87% 0.89% Net Expense Ratio 0.87% 0.81% The Board viewed favorably the Fund’s agreement with John Hancock Funds, LLC, the Fund’s distributor, to limit the Rule 12b-1 fees on the Fund’s Class A shares at 0.15% until September 30, 2013 and the favorable impact of this agreement on the Class’s Gross Expense Ratio. The Board received and reviewed statements relating to the Adviser’s financial condition and was also provided with a profitability analysis that detailed the revenues earned and the expenses incurred by the Adviser for services under the Advisory Agreement, as well as from other relationships between the Fund and the Adviser and its affiliates. The Board reviewed the Adviser’s profitability with respect to the Fund and other funds the Board currently oversees for the year ended December 31, 2011 compared to available aggregate profitability data provided for the year ended December 31, 2010. The Board reviewed the Adviser’s profitability with respect to other fund complexes managed by the Adviser and/or its affiliates. The Board reviewed the Adviser’s assumptions and methodology of allocating expenses in the profitability analysis, noting the inherent limitations in allocating costs among various advisory products. The Board also considered a comparison of the Adviser’s profitability to that of a limited number of other investment advisers whose profitability information is publicly available. The Board recognized that profitability may be affected by numerous factors including, among other things, feewaivers and expense reimbursements by the Adviser, the types of funds managed, expense allocations and business mix, and therefore comparability of profitability is limited. The Board considered limited profitability information with respect to the Subadviser, which is affiliated with the Adviser. In addition, as noted above, the Board considered basic assumptions and methodology for allocating expenses in the Subadviser’s profitability analysis. Economies of scale The Board, including the Independent Trustees, considered the extent to which economies of scale might be realized as the assets of the Fund increase. Possible changes in the advisory fee rate or structure in order to enable the Fund to participate in these economies of scale ( e.g. , through the use of breakpoints in the advisory fee at higher asset levels) are periodically discussed. The Board also considered the Adviser’s overall operations and its ongoing investment in its business in order to expand the scale of, and improve the quality of, its operations that benefit the Fund. Semiannual report | Tax-Free Bond Fund 33 The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Board’s understanding that most of the Adviser’s costs are not specific to individual funds, but rather are incurred across a variety of products and services. To ensure that any economies are reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the contractual advisory fee rate. Other benefits to the Adviser and the Subadviser The Board understands that the Adviser, the Subadviser or their affiliates may derive other ancillary benefits from their relationship with the Fund, both tangible and intangible, such as their ability to leverage investment professionals who manage other portfolios, an increase in their profile in the investment advisory community and the engagement of their affiliates and/or significant shareholders as service providers to the Fund, including for administrative, transfer agency and distribution services. The Board believes that certain of these benefits are difficult to quantify. The Board also was informed that the Subadviser may use third-party research obtained by soft dollars generated by certain mutual fund transactions to assist itself in managing all or a number of its other client accounts. Board determination The Board unanimously approved the continuation of the Advisory Agreement and the Subadvisory Agreement each for an additional one-year term. Based upon its evaluation of relevant factors in their totality, the Board was satisfied that the terms of the Agreements, including the advisory and subadvisory fee rates, were fair and reasonable and in the best interest of the Fund and its shareholders. In arriving at its decision to approve the Agreements, the Board did not identify any single factor or any group of factors as all-important or controlling, but considered all factors together. Different Trustees may have attributed different weights to the various factors considered. The Independent Trustees were also assisted by independent legal counsel in making this determination. The Trustees’ conclusions may be based in part on their consideration of these arrangements in prior years and on their ongoing regular review of Fund performance and operations throughout the year. 34 Tax-Free Bond Fund | Semiannual report Special Shareholder Meeting On November 15, 2012, a Special Meeting of the Shareholders of John Hancock Municipal Securities Trust and each of its series, including John Hancock Tax-Free Bond Fund, was held at 601 Congress Street, Boston, Massachusetts, for the purpose of considering and voting on the following proposal: Proposal: Election of thirteen (13) Trustees as members of the Board of Trustees of John Hancock Municipal Securities Trust. TOTAL VOTES TOTAL VOTES WITHHELD FOR THE NOMINEE FROM THE NOMINEE Independent Trustees Charles L. Bardelis 55,587,008.76 918,583.08 Peter S. Burgess 55,585,655.21 919,936.64 William H. Cunningham 55,584,635.17 920,956.67 Grace K. Fey 55,580,827.93 924,763.92 Theron S. Hoffman 55,584,346.99 921,244.85 Deborah C. Jackson 55,550,165.12 955,426.73 Hassell H. McClellan 55,585,904.51 919,687.33 James M. Oates 55,589,834.72 915,757.12 Steven R. Pruchansky 55,565,705.50 939,886.34 Gregory A. Russo 55,593,192.04 912,399.81 Non-Independent Trustees James R. Boyle 55,588,334.31 917,257.53 Craig Bromley 55,588,262.06 917,329.78 Warren A. Thomson 55,590,857.42 914,737.43 Semiannual report | Tax-Free Bond Fund 35 More information Trustees Investment adviser James M. Oates, Chairman John Hancock Advisers, LLC Charles L. Bardelis * James R. Boyle † Subadviser Craig Bromley † John Hancock Asset Management a division of Peter S. Burgess * Manulife Asset Management (US) LLC William H. Cunningham Grace K. Fey Principal distributor Theron S. Hoffman * John Hancock Funds, LLC Deborah C. Jackson Hassell H. McClellan Custodian Steven R. Pruchansky, Vice Chairman State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the AuditCommittee †Non-Independent Trustee The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-202-551-8090 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 36 Tax-Free Bond Fund | Semiannual report 1-800-225-5291 1-800-554-6713 (TDD) 1-800-338-8080 EASI-Line www. jhfunds. com This report is for the information of the shareholders of John Hancock Tax-Free Bond Fund. 52SA 11/12 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 1/13 A look at performance Total returns for the period ended November 30, 2012 Tax Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-12 11-30-12 11-30-12 Class A 10.20 5.29 5.34 1.50 10.20 29.41 68.30 2.48 2.38 3.82 Class B 9.59 5.14 5.20 0.90 9.59 28.49 66.02 1.85 1.76 2.85 Class C 13.60 5.47 5.04 4.90 13.60 30.49 63.53 1.86 1.76 2.86 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-13 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.87 1.62 1.62 Gross (%) 0.97 1.72 1.72 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 High Yield Municipal Bond Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 3 11-30-02 $16,602 $16,602 $17,005 Class C 3 11-30-02 16,353 16,353 17,005 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Barclays High Yield Municipal Bond Index is an unmanaged index composed of municipal bonds that are non-investment grade, unrated or below BBB/Baa. Total return for this index is not available for the 10-year period. Prior to December 14, 2012, the Fund compared its performance solely to the Barclays Municipal Bond Index. After this date, the Fund added the Barclays High Yield Municipal Bond Index as the primary benchmark index and retained the Barclays Municipal Bond Index as the secondary benchmark index to which the Fund compares its performance to better reflect the universe of investment opportunities based on the Fund’s investment strategy. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements andwaivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 35%. Share classes will differ due to varying expenses. 3 No contingent deferred sales charge is applicable. Semiannual report | High Yield Municipal Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2012 with the same investment held until November 30, 2012. Account value Ending value Expenses paid during on 6-1-12 on11-30-12 period ended 11-30-12 1 Class A $1,000.00 $1,062.90 $4.45 Class B 1,000.00 1,059.00 8.31 Class C 1,000.00 1,059.00 8.31 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 High Yield Municipal Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2012, with the same investment held until November 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-12 on11-30-12 period ended 11-30-12 1 Class A $1,000.00 $1,020.80 $4.36 Class B 1,000.00 1,017.00 8.14 Class C 1,000.00 1,017.00 8.14 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.86%, 1.61% and 1.61% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | High Yield Municipal Bond Fund 9 Portfolio summary Top 10 Holdings (18.4% of Net Assets on 11-30-12) Atlanta Water & Waste Water Revenue, 5.000%, 11-1-19 3.4% Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-1-18 2.4% New York Liberty Development Corp., 5.250%, 10-1-35 2.4% Port Authority of New York & New Jersey, 6.000%, 12-1-42 1.7% Pennsylvania Turnpike Commission, Step Coupon, 12-1-38 1.6% Golden State Tobacco Securitization Corp., 4.500% 6-1-27 1.6% Tennessee Energy Acquisition Corp., 5.000%, 2-1-25 1.4% Wyandotte County-Kansas City Unified Government, Zero Coupon, 6-1-21 1.3% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2, 5.875%, 6-1-30 1.3% New York Liberty Development Corp., 5.625%, 7-15-47 1.3% Sector Composition General Obligation Bonds 1.6% Water & Sewer 6.2% Revenue Bonds Airport 6.1% Development 25.4% Tobacco 4.7% Transportation 11.4% Education 3.5% Health Care 8.6% Facilities 1.6% Pollution 8.0% Other Revenue 14.5% Utilities 6.5% Short-Term Investments & Other 1.9% Quality Composition AAA 3.1% AA 5.7% A 29.1% BBB 37.2% BB 3.9% B 8.9% CCC & Below 0.4% Not Rated 9.8% Short-Term Investments & Other 1.9% 1 As a percentage of net assets on 11-30-12. 2 Cash and cash equivalents not included. 3 The major risk factors inthis Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, anincrease inthe Fund’s average maturity will make itmore sensitive tointerest-rate risk. Investments inhigher-yielding, lower-rated securities involve additional risks asthese securities are subject to ahigher risk ofdefault and loss ofprincipal. Municipal bond prices can decline due tofiscal mismanagement ortax shortfalls, or ifrelated projects become unprofitable. Investments focused onone sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus onparticular sectors, its performance may depend onthe performance ofthose sectors. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-12 and do not reflect subsequent downgrades or upgrades, if any. 10 High Yield Municipal Bond Fund | Semiannual report Fund’s investments As of 11-30-12 (unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 98.1% (Cost $264,293,956) Alabama 2.5% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06-01-34 $2,000,000 2,324,420 Courtland Industrial Development Board International Paper Company Project, Series A AMT 5.200 06-01-25 2,000,000 2,074,000 Selma Industrial Development Board Gulf Opportunity Zone, Series A 6.250 11-01-33 2,000,000 2,335,340 Selma Industrial Development Board International Paper Company Project, Series A 5.375 12-01-35 1,000,000 1,115,100 Arizona 2.5% Maricopa County Industrial Development Authority Catholic Healthcare West, Series A 6.000 07-01-39 3,000,000 3,502,920 Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 2,000,000 2,436,740 Maricopa County Pollution Control Corp. Public Service Palo Verde, Series A 6.250 01-01-38 1,000,000 1,077,710 Pima County Industrial Development Authority Tucson Electric Power, Series A 4.500 06-01-30 1,000,000 1,057,850 California 9.3% California State Public Works Board Trustees California State University, Series D 6.250 04-01-34 1,000,000 1,235,430 California State Public Works Board Various Capital Project, Series A 5.000 04-01-37 1,000,000 1,125,330 California Statewide Communities Development Authority Kaiser Permanente, Series A 5.000 04-01-42 1,500,000 1,742,640 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10-01-38 1,000,000 1,022,700 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-36 4,000,000 999,320 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-18 7,950,000 7,614,351 Golden State Tobacco Securitization Corp. Series A-1 4.500 06-01-27 5,405,000 4,971,195 See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 11 Maturity Rate (%) date Par value Value California (continued) M-S-R Energy Authority Natural Gas Revenue, Series A 6.500 11-01-39 $1,500,000 $2,152,830 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 1,500,000 2,215,395 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08-01-17 1,690,000 1,779,570 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11-01-26 1,500,000 1,781,940 State of California 5.000 09-01-41 1,000,000 1,154,580 State of California 5.250 04-01-35 1,500,000 1,804,125 Colorado 2.6% Colorado Health Facilities Authority Christian Living Community Project 5.250 01-01-37 500,000 515,835 Colorado Health Facilities Authority Christian Living Community Project, Series A 5.750 01-01-26 1,000,000 1,051,280 Colorado Health Facilities Authority Christian Living Community Project, Series A 9.000 01-01-34 750,000 826,508 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 2,500,000 3,361,200 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,385,060 Connecticut 0.5% Hamden Facility Revenue Whitney Center Project, Series A 7.750 01-01-43 1,500,000 1,668,795 Delaware 0.4% County of Sussex NRG Energy, Inc. Indian River Power LLC 6.000 10-01-40 1,000,000 1,140,580 District of Columbia 1.7% Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Metrorail, Series A (Z) Zero 10-01-37 4,000,000 1,101,520 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (Z) Zero 10-01-39 4,600,000 1,141,628 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D) Zero 10-01-41 3,000,000 3,100,380 Florida 5.8% Bonnet Creek Resort Community Development District 7.250 05-01-18 1,445,000 1,450,101 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,055,000 1,058,165 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 907,410 Heritage Harbour North Community Development District 6.375 05-01-38 1,240,000 1,217,742 Live Oak Community Development District No: 1, Series A 6.300 05-01-34 975,000 995,534 Miami-Dade County Aviation Revenue Miami International Airport, Series A AMT (D) 5.000 10-01-38 2,000,000 2,093,460 12 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Florida (continued) Miami-Dade County Educational Facilities Authority University of Miami, Series A 5.000 04-01-42 $1,000,000 $1,158,260 Orlando Urban Community Development District Electric Light & Power Improvements 6.000 05-01-20 455,000 457,407 Orlando Urban Community Development District Electric Light & Power Improvements 6.250 05-01-34 1,000,000 1,003,260 Pensacola Airport Revenue AMT 6.000 10-01-28 2,000,000 2,292,420 South Kendall Community Development District, Series A 5.900 05-01-35 895,000 911,880 Tolomato Community Development District, Series A-2 (Z) Zero 05-01-39 110,000 78,937 Tolomato Community Development District, Series A-3 (Z) Zero 05-01-40 260,000 149,789 Tolomato Community Development District, Series A-4 (Z) Zero 05-01-40 130,000 55,095 Tolomato Community Development District, Series A-1 6.450 05-01-23 200,000 197,706 Tolomato Community Development District, Series 1 (H) 6.450 05-01-23 15,000 8,149 Tolomato Community Development District, Series 2 (H) 6.450 05-01-23 470,000 216,849 Tolomato Community Development District, Series 3 (H) 6.450 05-01-23 155,000 2 Tolomato Community Development District, Series A-1 6.650 05-01-40 200,000 200,022 Tolomato Community Development District, Series 1 (H) 6.650 05-01-40 15,000 8,134 Tolomato Community Development District, Series 2 (H) 6.650 05-01-40 470,000 215,749 Tolomato Community Development District, Series 3 (H) 6.650 05-01-40 155,000 2 Village Community Development District No. 8 6.125 05-01-39 910,000 1,082,545 Village Community Development District No. 8 6.375 05-01-38 765,000 926,010 Village Community Development District No. 9 5.500 05-01-42 500,000 537,430 Village Community Development District No. 5, Series A 6.500 05-01-33 1,135,000 1,160,560 Georgia 6.5% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 1,500,000 1,642,980 Atlanta Water & Waste Water Revenue (D) 5.000 11-01-19 10,000,000 10,770,700 Atlanta Water & Waste Water Revenue, Series A 6.000 11-01-28 1,000,000 1,248,470 City of Atlanta GA Airport Revenue Series C AMT 5.000 01-01-37 850,000 959,064 Clayton County Development Authority Delta Air Lines Series B AMT 9.000 06-01-35 1,000,000 1,123,540 Gainesville & Hall County Development Authority ACTS Retirement-Life Communities, Inc., Series A-2 6.625 11-15-39 1,100,000 1,276,022 Marietta Development Authority Life University, Inc. Project 7.000 06-15-30 1,500,000 1,636,785 Municipal Electric Authority of Georgia Electric, Power & Light Revenues, Series D 5.500 01-01-26 1,500,000 1,814,325 See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 13 Maturity Rate (%) date Par value Value Guam 0.7% Guam Government, Series A 7.000 11-15-39 $2,000,000 2,276,000 Hawaii 0.4% Hawaii State Department of Budget & Finance 15 Craigside Place Project, Series A 9.000 11-15-44 1,000,000 1,222,080 Illinois 1.8% Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 2,000,000 2,084,200 Illinois Finance Authority Central Illinois, Series C1 (P) 5.950 08-15-26 1,000,000 1,001,020 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 2,000,000 2,605,480 Indiana 0.7% Crown Point Economic Development Revenue Wittenberg Village Project, Series A 8.000 11-15-39 1,250,000 1,476,925 St. Joseph County Holy Cross Village at Notre Dame Project, Series A 6.000 05-15-26 230,000 240,405 St. Joseph County Holy Cross Village at Notre Dame Project, Series A 6.000 05-15-38 475,000 490,205 Iowa 0.7% Altoona Urban Renewal Tax Increment Revenue 6.000 06-01-34 1,000,000 1,101,410 Iowa Finance Authority Alcoa, Inc. 4.750 08-01-42 1,100,000 1,152,965 Kansas 1.3% Wyandotte County-Kansas City Unified Government Sales Tax Revenue, Series B (Z) Zero 06-01-21 6,000,000 4,117,320 Kentucky 1.1% Kentucky Economic Development Finance Authority Owensboro Medical Health System, Series A 6.500 03-01-45 2,000,000 2,429,700 Owen County Kentucky Waterworks System Revenue Amern Water Company Project, Series A 6.250 06-01-39 1,000,000 1,144,320 Louisiana 3.5% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 3,000,000 3,399,330 Louisiana Local Government Environmental Facilities Westlake Chemical Corp., Series A-2 6.500 11-01-35 2,000,000 2,357,260 Parish of St. Charles LA Valero Energy Corp. (P) 4.000 12-01-40 3,000,000 3,330,270 St. John Baptist Parish Revenue Marathon Oil Corp., Series A 5.125 06-01-37 2,000,000 2,155,040 Maryland 1.1% Baltimore County East Baltimore Research Park, Series A 7.000 09-01-38 1,000,000 1,088,400 Maryland Economic Development Corp. Potomac Electric Power Company 6.200 09-01-22 2,000,000 2,488,220 14 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Massachusetts 2.7% Massachusetts Development Finance Agency Covanta Energy Project, Series B 4.875 11-01-42 $2,000,000 2,044,200 Massachusetts Development Finance Agency Dominion Energy Brayton Point AMT (P) 5.000 02-01-36 1,000,000 1,043,480 Massachusetts Development Finance Agency Merrimack College, Series A 5.250 07-01-42 1,000,000 1,115,130 Massachusetts Health & Educational Facilities Authority Civic Investments, Series B 9.200 12-15-31 2,500,000 2,559,275 Massachusetts State College Building Authority College & University Revenue, Series A 5.500 05-01-49 1,500,000 1,794,480 Michigan 1.9% Detroit Water Supply System Senior Lien, Series A 5.000 07-01-36 3,475,000 3,709,702 Michigan Public Power Agency AFEC Project, Series A 5.000 01-01-43 1,000,000 1,095,470 Michigan Strategic Fund Dow Chemical Company, Series A-1 AMT (P) 6.750 12-01-28 1,000,000 1,087,840 Minnesota 0.7% North Oak Senior Housing Revenue Presbyterian Homes North Oaks 6.000 10-01-27 1,000,000 1,085,260 St. Paul Housing & Redevelopment Authority Carondelet Village Project, Series A 6.000 08-01-42 1,000,000 1,080,820 Mississippi 0.3% Mississippi Business Finance Corp. System Energy Resources, Inc. Project 5.875 04-01-22 1,000,000 1,003,140 Missouri 0.3% St. Louis Airport Revenue Lambert St. Louis International Airport, Series A-1 6.625 07-01-34 800,000 962,576 Nevada 0.3% Sparks Tourism Improvement District No: 1 Sales Tax Revenue, Series A (S) 6.750 06-15-28 1,000,000 1,038,220 New Hampshire 0.7% New Hampshire Business Finance Authority Public Service Company Project, Series B AMT (D) 4.750 05-01-21 1,500,000 1,565,355 New Hampshire Health & Education Facilities Authority Rivermead, Series A 6.875 07-01-41 500,000 574,935 New Jersey 2.5% New Jersey Economic Development Authority Continental Airlines, Inc. Project AMT 5.125 09-15-23 1,650,000 1,688,346 New Jersey Economic Development Authority Continental Airlines, Inc. Project AMT 5.250 09-15-29 2,000,000 2,057,920 New Jersey State Educational Facilities Authority University of Medical and Dentistry, Series B 7.500 12-01-32 1,000,000 1,279,710 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06-01-43 1,000,000 1,030,270 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 2,035,000 2,018,191 See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 15 Maturity Rate (%) date Par value Value New York 11.6% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07-15-43 $2,500,000 2,947,925 Chautauqua County Industrial Development Agency Dunkirk Power Project 5.875 04-01-42 3,350,000 3,813,774 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 1,000,000 1,214,720 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04-01-39 2,500,000 3,078,650 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 1,475,000 1,900,375 New York City Industrial Development Agency American Airlines-JFK Airport AMT (H) 7.500 08-01-16 2,000,000 2,110,700 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-44 2,925,000 3,374,075 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09-15-43 1,000,000 1,156,700 New York Liberty Development Corp. Bank of American Tower, Class 2 5.625 07-15-47 3,350,000 3,981,140 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10-01-35 5,995,000 7,461,437 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 500,000 500,025 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 4,460,000 5,321,672 North Carolina 0.4% North Carolina Eastern Municipal Power Agency Electric, Power & Light Revenues, Series C 6.750 01-01-24 1,000,000 1,276,160 Ohio 3.9% American Municipal Power, Inc. Fremont Energy Center Project, Series B 5.000 02-15-42 2,500,000 2,845,650 Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2 5.125 06-01-24 2,865,000 2,577,239 Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2 5.875 06-01-30 4,500,000 4,056,525 Cleveland Ohio Airport Revenue Continental Airlines, Inc. Project AMT 5.375 09-15-27 2,510,000 2,509,900 Hickory Chase Community Authority Hickory Chase Project (H) 7.000 12-01-38 921,000 506,568 Oklahoma 1.1% Oklahoma Development Finance Authority St, John’s Health System 5.000 02-15-42 1,000,000 1,128,920 Tulsa Airport Improvement Trust, Series A AMT (P) 7.750 06-01-35 1,000,000 1,105,250 Tulsa Municipal Airport Trust American Airlines Project 6.250 06-01-20 1,375,000 1,378,451 Oregon 0.5% Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,105,000 1,115,884 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-16 500,000 506,475 16 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Pennsylvania 5.8% Allegheny County Industrial Development Authority Environmental Improvements 5.500 11-01-16 $1,000,000 1,053,880 Allegheny County Industrial Development Authority Environmental Improvements 6.875 05-01-30 1,215,000 1,312,176 Bucks County Industrial Development Authority U.S. Steel Corp. Project 6.750 06-01-26 1,500,000 1,635,075 Pennsylvania Economic Development Financing Authority Allegheny Energy Supply Company 7.000 07-15-39 2,500,000 3,026,425 Pennsylvania Economic Development Financing Authority Philadelphia Biosolids Facility 6.250 01-01-32 1,000,000 1,167,130 Pennsylvania Turnpike Commission Highway Revenue Tolls, Series E (Zero Coupon Steps up to 6.375% on 12-1-17) Zero 12-01-38 5,000,000 5,050,650 Pennsylvania Turnpike Commission, Series A 5.000 12-01-42 1,000,000 1,139,830 Pennsylvania Turnpike Commission, Series B 5.250 12-01-41 1,500,000 1,738,875 Philadelphia Gas Waterworks Revenue Ninth Series 5.250 08-01-40 2,000,000 2,198,240 Puerto Rico 4.2% Commonwealth of Puerto Rico Public Improvement, Series B 6.500 07-01-37 2,000,000 2,235,380 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.125 07-01-24 1,500,000 1,743,210 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.000 07-01-38 1,000,000 1,059,150 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series TT 5.000 07-01-32 1,250,000 1,278,713 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series WW 5.500 07-01-38 1,000,000 1,035,880 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Z) Zero 08-01-33 5,000,000 1,695,350 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (D)(Z) Zero 08-01-41 5,000,000 1,079,800 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 3,000,000 3,168,450 Rhode Island 0.1% Tobacco Settlement Financing Corp., Series A 6.000 06-01-23 100,000 101,986 Town of Tiverton Mount Hope Bay Village, Series A 6.875 05-01-22 280,000 284,066 Tennessee 1.4% Tennessee Energy Acquisition Corp. Natural Gas Revenue, Series C 5.000 02-01-25 3,720,000 4,317,432 Texas 11.8% Central Texas Regional Mobility Authority 6.000 01-01-41 2,000,000 2,380,440 Central Texas Regional Mobility Authority 6.250 01-01-46 1,000,000 1,192,180 City of Houston TX Airport System Revenue Continental Airlines, Inc. Terminal Projects AMT 6.625 07-15-38 1,000,000 1,117,100 City of Houston TX Airport System Revenue, Series A AMT 5.000 07-01-31 2,000,000 2,325,620 See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 17 Maturity Rate (%) date Par value Value Texas (continued) Fort Bend County Industrial Development Corp. NRG Energy, Inc., Series B 4.750 11-01-42 $1,000,000 $1,048,350 Gulf Coast Industrial Development Authority CITGO Petroleum Corp. AMT 8.000 04-01-28 2,100,000 2,103,801 Gulf Coast Waste Disposal Authority International Paper Company, Series A AMT 6.100 08-01-24 1,500,000 1,505,520 Harris County Health Facilities Development Corp. Memorial Hermann Healthcare, Series B 7.250 12-01-35 1,000,000 1,267,710 Love Field Airport Modernization Corp. Southwest Airlines Company Project 5.250 11-01-40 2,825,000 3,072,583 Lower Colorado River Authority, Series A 5.000 05-15-39 3,000,000 3,479,520 Mission Economic Development Corp. Waste Management, Inc. Project AMT (P) 6.000 08-01-20 975,000 1,010,978 North Texas Tollway Authority Highway Revenue Tolls 5.000 01-01-38 1,000,000 1,134,950 North Texas Tollway Authority Highway Revenue Tolls, Series A 6.250 01-01-39 3,000,000 3,518,550 North Texas Tollway Authority Highway Revenue Tolls, Series D 5.000 01-01-38 1,000,000 1,149,430 North Texas Tollway Authority Highway Revenue Tolls, Series F 5.750 01-01-38 1,000,000 1,127,290 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 1,000,000 1,159,690 Tarrant County Cultural Education Facilities Finance Corp. Air Force Retirement Facility 6.375 11-15-44 2,000,000 2,252,360 Texas Municipal Gas Acquisition & Supply Corp. Natural Gas Revenue, Series D 6.250 12-15-26 2,000,000 2,651,000 Texas Transportation Commission Highway Revenue Tolls, Series A 5.000 08-15-41 2,450,000 2,776,041 Travis County Health Facilities Development Corp. Westminster Manor 7.000 11-01-30 1,000,000 1,218,570 Virgin Islands 0.4% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,193,200 Virginia 1.9% City of Chesapeake VA Chesapeake Expressway Toll Road Revenue, Highway Revenue Tolls, Series A 5.000 07-15-47 2,000,000 2,212,660 Virginia Small Business Financing Authority Elizabeth River Crossing OPCO, LLC Project AMT 5.500 01-01-42 1,000,000 1,126,910 Washington County Industrial Development Authority Mountain States Health Alliance, Series C 7.750 07-01-38 2,000,000 2,518,460 Washington 0.7% Port of Seattle Industrial Development Corp. Delta Airlines, Inc. 5.000 04-01-30 1,000,000 1,012,260 Washington Health Care Facilities Authority Swedish Health Services, Series A 6.500 11-15-33 1,000,000 1,118,030 18 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Wisconsin 1.1% Public Finance Authority 5.000 07-01-42 $2,500,000 2,547,575 Wisconsin Health & Educational Facilities Authority St. John’s Community, Inc., Series A 7.625 09-15-39 750,000 884,093 Wyoming 0.3% Sweetwater County FMC Corp. Project AMT 5.600 12-01-35 1,000,000 1,066,130 Other 0.4% Centerline Equity Issuer Trust (S) 6.000 05-15-19 1,000,000 1,195,150 Short-Term Investments 2.0% (Cost $6,504,000) Repurchase Agreement 2.0% Repurchase Agreement with State Street Corp. dated 11-30-12 at 0.010% to be repurchased at $6,504,005 on 12-3-12, collateralized by $6,640,000 U.S. Treasury Cash Management Bill, 0.010% due 12-31-12 (valued at $6,636,680, including interest) 6,504,000 6,504,000 Total investments (Cost $272,877,963) † 100.1% Other assets and liabilities, net (0.1%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Assured Guaranty Corp. 1.0% Assured Guaranty Municipal Corp. 3.4% CIFG Holding Ltd. 1.3% National Public Finance Guaranty Corp. 1.4% (H) Defaulted security. Currently, the issuer is in default with respect to interest payments. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 11-30-12, the aggregate cost of investment securities for federal income tax purposes was $270,794,318. Net unrealized appreciation aggregated $46,931,392, of which $47,632,623 related to appreciated investment securities and $701,231 related to depreciated investment securities. See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 19 Notes to Schedule of Investments The Fund had the following sector composition as a percentage of total net assets on 11-30-12: General Obligation 1.6% Revenue Bonds Development 25.4% Transportation 11.4% Health Care 8.6% Pollution 8.0% Utilities 6.5% Water & Sewer 6.2% Airport 6.1% Tobacco 4.7% Education 3.5% Facilities 1.6% Other Revenue 14.5% Short-Term Investments & Other 1.9% 20 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $272,877,963) $317,725,710 Cash 86 Receivable for investmentssold 127,522 Receivable for fund sharessold 958,979 Interestreceivable 4,127,777 Receivable fromaffiliates 5,521 Other receivables and prepaidexpenses 49,045 Totalassets Liabilities Payable for delayed delivery securitiespurchased 4,627,000 Payable for fund sharesrepurchased 757,028 Distributionspayable 165,777 Payable toaffiliates Accounting and legal servicesfees 9,312 Transfer agentfees 15,313 Distribution and servicefees 55,213 Trustees’fees 11,685 Other liabilities and accruedexpenses 54,647 Totalliabilities Netassets Paid-incapital $284,334,316 Undistributed net investmentincome 699,477 Accumulated net realized gain (loss) oninvestments (12,582,875) Net unrealized appreciation (depreciation) oninvestments 44,847,747 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($238,673,521 ÷ 27,041,150shares) $8.83 Class B ($10,254,327 ÷ 1,161,784shares) 1 $8.83 Class C ($68,370,817 ÷ 7,746,420shares) 1 $8.83 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $9.25 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 21 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $8,001,251 Expenses Investment managementfees 832,901 Distribution and servicefees 663,835 Accounting and legal servicesfees 30,496 Transfer agentfees 89,625 Trustees’fees 9,507 State registrationfees 38,166 Printing andpostage 10,228 Professionalfees 28,708 Custodianfees 25,922 Registration and filingfees 8,623 Other 9,248 Totalexpenses Less expensereductions (152,479) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss) onInvestments 160,254 Change in net unrealized appreciation (depreciation) ofInvestments 11,657,582 Net realized and unrealizedgain Increase in net assets fromoperations 22 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 11-30-12 ended (Unaudited) 5-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $6,406,471 $12,376,257 Net realizedgain 160,254 60,146 Change in net unrealized appreciation(depreciation) 11,657,582 21,253,050 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (4,736,351) (9,327,479) ClassB (165,823) (347,430) ClassC (1,106,448) (2,189,040) Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofperiod 294,685,170 252,046,696 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 23 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.19 0.39 0.39 0.40 0.32 0.41 0.41 Net realized and unrealized gain (loss) oninvestments 0.34 0.65 (0.26) 0.63 (0.58) (0.34) (0.35) Total from investmentoperations Lessdistributions From net investmentincome (0.18) (0.38) (0.38) (0.39) (0.30) (0.41) (0.41) Totaldistributions Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $239 $221 $192 $207 $139 $94 $71 Ratios (as a percentage of average net assets): Expenses beforereductions 0.96 7 0.97 0.99 1.01 1.15 1.09 1.13 Interest andfees 9 — 0.16 0.20 Expenses net of feewaivers 0.86 7 0.89 0.99 1.00 1.15 1.25 1.33 Net investmentincome 4.39 7 4.81 4.97 5.16 6.07 7 4.85 4.77 Portfolio turnover (%) 11 21 32 14 49 75 63 1 Six months ended 11-30-12.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 9 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. 24 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.16 0.33 0.33 0.35 0.28 0.35 0.35 Net realized and unrealized gain (loss) oninvestments 0.34 0.65 (0.26) 0.62 (0.58) (0.34) (0.36) Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.32) (0.32) (0.33) (0.26) (0.35) (0.34) Totaldistributions Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $10 $9 $8 $9 $8 $8 $11 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 7 1.72 1.74 1.76 1.90 1.84 1.88 Interest andfees 9 — 0.16 0.20 Expenses net of feewaivers 1.61 7 1.64 1.74 1.75 1.90 2.00 2.08 Net investmentincome 3.63 7 4.06 4.22 4.42 5.34 7 4.09 4.05 Portfolio turnover (%) 11 21 32 14 49 75 63 1 Six months ended 11-30-12.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 9 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Semiannual report | High Yield Municipal Bond Fund 25 CLASS C SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.16 0.33 0.33 0.34 0.28 0.34 0.34 Net realized and unrealized gain (loss) oninvestments 0.34 0.65 (0.26) 0.63 (0.58) (0.33) (0.35) Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.32) (0.32) (0.33) (0.26) (0.35) (0.34) Totaldistributions Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $68 $64 $51 $59 $35 $23 $9 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 7 1.73 1.74 1.76 1.90 1.84 1.88 Interest andfees 9 — 0.16 0.20 Expenses net of feewaivers 1.61 7 1.64 1.74 1.75 1.90 2.00 2.08 Net investmentincome 3.64 7 4.06 4.22 4.40 5.29 7 4.11 4.02 Portfolio turnover (%) 11 21 32 14 49 75 63 1 Six months ended 11-30-2012.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 9 Interest expense and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. 26 High Yield Municipal Bond Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock High Yield Municipal Bond Fund (the Fund) is a series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income that is largely exempt from federal income tax, consistent with the preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
